DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to Applicant’s communications filed on October 6, 2021. Amendments to claim 1 and cancellation of claims 6 and 23 have been entered. Rejections under 35 USC § 101 in the Final Office action, mailed on July 28, 2021, have been withdrawn in view of the amendments. Claims 1, 4, 5, 9, 21 and 22 are currently pending in this application. 

Allowable Subject Matter

2.	Claims 1, 4, 5, 9, 21 and 22 are allowed. 
3.	The following is an examiner’s statement of reasons for patent eligibility under 35 USC 101:
	The steps in claim 1 of “providing, by a travel insurer computing system, remote access over a network to a data processor of a travel service provider computing system; receiving, over the network from the travel service provider computing system at the data processor of the travel insurer computing system, itinerary data in a first messaging format corresponding to a consumer travel itinerary, the itinerary data including destination information, cost information, and travel service provider information, the first messaging format being compatible with the travel service provider computing system; storing, in a database server of the travel insurer computing system, the itinerary data in the first messaging format; creating, by the data processor using a data mapping tool and editor, a mapping code specifically designed for the first messaging format; storing, in memory cache of the database server of the travel insurer computing system, the mapping code for increased speed and security; mapping, at the data processor and using the 
For these reasons, claim 1 is deemed patent eligible under 35 USC 101. Dependent claims 4, 5, 9, 21 and 22 are deemed patent eligible by virtue of dependency on a patent eligible claim. 

Conclusion

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:   
	(a) Hurd et al. (US Pub. 2021/0082062 A1) technologies for summarizing tax documents that include an unstructured portion, such as K1 filings. The system extracts data from both the structured information, such as a K1 facepage, and unstructured information, such as whitepaper statement(s). The system includes machine learning model(s) to determine the information to be extracted from the unstructured information. The machine learning model(s) generate a confidence level associated with the extracted unstructured information that represents a prediction on how likely the extracted unstructured information was accurately extracted. The system generates a document in an electronic interchange format that represents both the structured and unstructured information in the analyzed tax document.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695 

November 7, 2021